An unpub|ishljd order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123

,CLERK’S ORDER

IN THE SUPREME COURT OF THE STATE OF NEVADA

   

AMY l\/[ARIE GRAY, No. 61096
Appellant,

VS. d ' ;.
THE sTATE oF NEVADA, § l   
Respondent.

MAY 2 2Ul3

 

ORDER DISMISSING APPEAL

Qn December 31, 2012, this court entered an order directing
appellant to file her request for leave to proceed in forma pauperis in the
district court. Appellant was also cautioned that her failure to either
properly seek leave in the district court or pay the filing fee within 30 days
/Would result in the dismissal of this appeal. To date, appellant has not
paid the filing fee or responded to this court’s order. Accordingly, cause

appearing,’.this appeal is dismissed.
lt is SO ORDERED.

CLERK OF THE SUPREME COURT
TRACIE K. LINDEl\/IAN

BY:  l 

cc: Hon. Steven E. Jones, District Judge, Family Court Division
Amy l\/larie Gray g `
Clark County District.Attorney/Juvenile Division
Eighth District Court Clerk l

SuPnEME CouRT
0F
NEvAoA

 s       /z~)»/@a>